Fourth Court of Appeals
                                San Antonio, Texas
                                      March 27, 2018

                                    No. 04-17-00557-CV

                                 James E. WALLACE Sr.,
                                        Appellant

                                             v.

                                  Letitia Ann WALLACE,
                                           Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-08704
                     The Honorable Angelica Jimenez, Judge Presiding


                                      ORDER
       The appellee’s unopposed second motion for extension of time to file brief is hereby
GRANTED. Time is extended to April 20, 2018. “No Further Extensions without extraordinary
circumstances.”


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court